                                                                                                                              

EXHIBIT 10.20


Solar Turbines Incorporated Pension Plan
For
European Foreign Service Employees

(Amended and Restated as of December 10, 2014)








--------------------------------------------------------------------------------




TABLE OF CONTENTS
    
ARTICLE I
DEFINITIONS
ARTICLE II
ELIGIBILITY
ARTICLE III
RETIREMENT DATES
ARTICLE IV
BENEFITS
ARTICLE V
DISABILITY PENSION
ARTICLE VI
PRERETIREMENT SURVIVORS' BENEFITS
ARTICLE VII
MAXIMUM BENEFITS
ARTICLE VIII
MODES OF BENEFIT PAYMENT
ARTICLE IX
DEATH BENEFITS
ARTICLE X
VESTING
ARTICLE XI
CONTRIBUTIONS
ARTICLE XII
ADMINISTRATION OF THE PLAN
ARTICLE XIII
AMENDMENT OF TERMINATION
ARTICLE XIV
GENERAL PROVISIONS










--------------------------------------------------------------------------------




PREAMBLE
The Solar Turbines Incorporated Pension Plan for European Foreign Service
Employees (the “Plan”) was established as of January 1, 1987. The Plan has been
and is intended to be an unfunded plan maintained primarily to provide
retirement benefits for a select group of management employees or highly
compensated employees within the meaning of Sections 201(2), 301(a)(3), and
401(a)(1) of the Employee Retirement Income Security Act of 1974, as amended,
and Department of Labor Regulations 29 C.F.R. §2520.104-23, and shall be so
construed. This Plan is effective as of January 1, 2005.
Effective June 1, 2011, participation in the Plan is frozen. Any individual who
was not a Participant in the Plan on or before May 31, 2011 is not eligible to
become a participant in the Plan after such date.
Effective January 1, 2020, benefit accruals under the Plan shall cease for all
Participants. No one shall accrue any benefits under the Plan for any period of
employment on or after January 1, 2020. For avoidance of doubt, a Participant
shall continue to receive service credit for any period of employment on or
after such date for purposes of determining the Participant’s vesting and
eligibility to commence benefits under the Plan.
This amended and restated Plan is effective as of the dates stated herein.
ARTICLE I
DEFINITIONS
1.1    “Accrued Benefit” or “Accrued Retirement Benefit” means, as of any date,
the Retirement Benefit computed in accordance with Article IV, based on the
Participant’s Pensionable Earnings on such date, and assuming termination
occurred on the Normal Retirement Date, multiplied by a fraction. The numerator
of the fraction shall be the Participant’s actual years of Credited Service and
the denominator shall be the years of Credited Service he would have completed
if he had continued in employment until his Normal Retirement Date.
1.2    “Actuarial Equivalent” means the value of the Retirement Benefit
otherwise payable to a Participant determined in accordance with the actuarial
equivalent factors selected by the Company and in effect at the time the
computation is made.
1.3    “Annuity Commencement Date” means the first day of the month in which a
Participant’s Retirement Benefit is due to commence pursuant to the provisions
of the Plan.
1.4    “Associate Employer” means Caterpillar Inc. its subsidiaries and
divisions, excluding Solar Turbines Incorporated, its subsidiaries and
divisions.
1.5    “Beneficiary” means the person designated in writing by a Participant to
receive any death benefit payments hereunder.
1.6    “Code” means the U.S. Internal Revenue Code of 1986, as amended.
1.7    “Company” means Solar Turbines Incorporated and all of its subsidiaries
and divisions.
1.8    “Compensation” means the amount of base salary paid to a Participant in a
month during which he is an EFSE and a Participant under the provisions of this
Plan; subject to the following:
For Participants who are eligible for the Company’s Target Total Cash
Compensation under plans in effect on and after January 1, 1985, Compensation
will include a Participant’s job rate, performance incentive, merit alternative
if applicable, bookings, margin and/or revenue incentives. However, the
cumulative total of bookings, margin and/or revenue incentives earned for the
includable period cannot exceed the cumulative total of the related bookings,
margin or revenue incentive target amount for the same period.



--------------------------------------------------------------------------------




Payments for bonus, premiums, living allowance, differentials or any other
additional compensation will not be included.
1.9    “Converted Pension” means the retirement benefit due a Participant or
Beneficiary and converted into a currency other than U.S. Dollars. A “Converted
Pension” election can be exercised only at the time a benefit is due from the
Plan and must be approved by the Company. Once a “Converted Pension” payment is
selected and approved it is irrevocable.
1.10    “Credited Service” means all full years and full months of continuous
service, not to exceed 35 years, with the Company while an EFSE and a
Participant under the provisions of this Plan. Time spent on an approved paid
leave of absence shall be considered as continuous service for purposes of this
Plan, provided the leave is ended by return to work, retirement, death or
disability.
Time spent on approved unpaid leave of absence in excess of 30 days for other
than total disability, shall be deducted from continuous service. A Participant
who fails to return to work from an approved leave of absence shall be
considered as having terminated his employment on the last day that he was at
work.
Once an employee is designated as an EFSE, all prior credited service under a
Company Sponsored Pension Plan shall be considered Credited Service for the
purpose of accruing benefits under this Plan. However, for Employees who are
designated as EFSEs on or after July 1, 1999, Credited Service shall only
include continuous service while an EFSE.
Notwithstanding the foregoing, Participants shall not receive Credited Service
for benefit accrual purposes for any periods of employment on or after January
1, 2020. For avoidance of doubt, a Participant shall continue to receive
Credited Service for any period of service on or after January 1, 2020 for
purposes of determining the Participant’s vesting and eligibility to commence
benefits under the Plan.
1.11    “Disability” means total and permanent disability of a Participant due
to bodily or mental injury, sickness or disease, which prevents him from
engaging in any employment or occupation for remuneration or profit for more
than six months. Such total disability chart be determined on the basis of a
medical examination by a qualified physician selected by the Company.


The definition of Disability shall not include illness or injury resulting from:
(A)
chronic alcoholism; or

(B)
addiction to narcotics; or

(C)
injury suffered while engaged in a felonious or criminal act or enterprise; or

(D)
service in the armed forces; or

(E)
participation in war or act of war.

1.12    “European Foreign Service Employee (EFSE)” means an employee designated
as such by the Company.
1.13    “Married Participant” means a Participant who is lawfully married on the
date Retirement Benefits become payable pursuant to Articles IV, V or VI.
1.14    “Participant” means an Employee designated pursuant to Article II and
who continues to be entitled to any benefits under the Plan.



--------------------------------------------------------------------------------




1.15    “Pensionable Earnings” means the average Compensation which has been
paid to a Participant on account of continuous service during those 36
consecutive months of EFSE employment, included within the last 60 full months
of his EFSE employment prior to Normal Retirement (or actual period of
employment, if less) for which he received his highest compensation during such
periods.
A Participant who has ten (10) years or more of continuous service and who is
over fifty-five (55) years of age, is transferred prior to retirement to a
part-time status without interruption of continuity of service, his Pensionable
Earnings shall be determined by the Company as if such employee has retired when
placed on a part-time status.
Notwithstanding the foregoing, Pensionable Earnings shall not include
Compensation earned or paid on or after January 1, 2020.
1.16    “Plan” means the Solar Turbines Incorporated Pension Plan for European
Foreign Service Employees as herein set forth and as it may thereafter be
amended from time to time.
1.17    “Plan Year” means the 12 month period beginning January 1.
1.18    “Social Security Benefit” means all benefits (including the actuarial
equivalent of lump sum benefits expressed as a lifetime pension) available to
the Participant as of his Normal Retirement Date under the provisions of
governmental, provincial or state Social Security Act(s). If a Participant
terminates his employment before Normal Retirement, his Social Security Benefit
will be estimated by assuming: a) that he will receive no further earnings if he
then satisfies the requirements for Early Retirement or Disability Retirement
under Article III; or b) that his earnings will continue at the same rate as in
effect on the date of termination of employment if he does not then satisfy the
requirements for Early Retirement or Disability Retirement under Article III.
The Company may adopt rules governing the computation of such amounts, and the
fact that the Participant does not actually receive such amounts because or
failure to apply, or continuance or work, or for any other reason, shall be
disregarded.
1.19    “Retirement Benefit” means the benefits provided to Participants and
their Beneficiaries in accordance with the applicable provisions of Articles IV,
V and VI. The Retirement Benefit will be computed in U.S. Dollars and is
normally paid in U.S. Dollars.
1.20    “Vested Percentage” means a Participant’s right to an Accrued Benefit
pursuant to Article X.
ARTICLE II
ELIGIBILITY
2.1    Eligibility. Each employee designated as an European Foreign Service
Employee (EFSE) who commenced employment with the Company on or before January
1, 1987, became a Participant on January 1, 1987. Other employees become
Participants coincident with or on the first day of the month next following
their designation as an EFSE by the Company.
2.2    Participation Frozen. Effective June 1, 2011, participation in the Plan
is frozen. Any individual who was not a Participant in the Plan on or before May
31, 2011 is not eligible to become a Participant in the Plan after such date.
Any Participant whose employment terminates on or after June 1, 2011, shall not
be eligible to resume participation in the Plan if subsequently reemployed by
the Company or an Associate Employer. Similarly any Participant who ceases to be
an European Foreign Service Employee on or after June 1, 2011, shall not be
eligible to resume participation in the Plan if on or after June 1, 2011, such
individual is re-designated as an European Foreign Service employee by the
Company.



--------------------------------------------------------------------------------




ARTICLE III
RETIREMENT DATES
3.1    Normal Retirement Date. A Participant’s Normal Retirement Date shall be
the first day of the month coinciding with or next following his 65th birthday.
A Participant whose employment is terminated on his Normal Retirement Date shall
be considered to have retired and shall receive a Normal Retirement Benefit in
accordance with Article IV.
3.2    Early Retirement Date. Each Participant whose employment is terminated
prior to his Normal Retirement Date, but after he has attained age 55 and
completed at least 10 years of Credited Service, may elect to retire with the
approval of the Company. Such Participant’s Early Retirement Date shall be the
first day of the month next following the month in which such termination of
employment occurs. Early Retirement benefits will be determined in accordance
with Article IV.


3.3    Late Retirement Date. Each Participant may continue his service with the
Company after the Normal Retirement Date with the approval of the Company. No
payment of any benefit shall be made to such Participant until his actual
retirement. The Participant will not earn any Credited Service after the Normal
Retirement Date, and will be paid in accordance with Article IV.
3.4    Disability Retirement Date. A Participant whose employment is terminated
prior to his Normal Retirement Date by reason of a Disability, as defined in
Section 1.11, shall be eligible for Disability Retirement and shall receive a
benefit in accordance with Article V.
ARTICLE IV
BENEFITS
4.1    Normal Retirement. A Participant retiring on his Normal Retirement Date
shall be entitled, commencing on such date, to receive a monthly Retirement
Benefit for life computed in accordance with the provisions of Section 4.5.
4.2    Early Retirement. A Participant retiring on his Early Retirement Date
shall be entitled to receive a deferred Retirement Benefit, commencing on his
Normal Retirement Date, equal to 100% of his Accrued Benefit. A reduced
Retirement Benefit can be elected prior to the Normal Retirement Date, equal to
100% of the Accrued Benefit, but reduced by 1/240th for each month that the date
of commencement precedes the Participant’s Normal Retirement Date.
4.3    Late Retirement. A Participant retiring on his Late Retirement Date shall
be entitled, commencing on such date, to receive a monthly Retirement Benefit
for life. Such Late Retirement Benefit will be determined as the Actuarial
Equivalent of the Normal Retirement benefit computed as of the Participant’s
Normal Retirement Date.
4.4    Vested Benefits. A Participant who has terminated employment after the
Effective Date with a Vested Percentage, shall be entitled to receive a deferred
monthly benefit commencing on his Normal Retirement Date equal to his Accrued
Benefit. Alternatively, a reduced monthly benefit can be elected to commence
after attainment of age 55, computed in accordance with Section 4.2.
4.5    Form of Normal Retirement Benefit. Subject to Article VIII, the primary
form of Retirement Benefit payable to a Participant shall be a monthly annuity
payable to the Participant for life, equal to (A) minus the aggregate of (B),
(C), and (D). In no event, however, shall the monthly annuity amount calculated
pursuant to this Section 4.5 exceed the amount set forth in (E).
(A)
.0175 times Credited Service times Pensionable Earnings.




--------------------------------------------------------------------------------




(B)    100% of the monthly benefits for old age pension to which the Participant
is entitled as a result of service with the Company and which the Participant
can collect (or has collected or could collect by proper application) under any
compulsory program, i.e. Social Security Benefits, a compulsory benefit payable
as a result of union or collective bargaining agreements, and governmental
decrees or directives having the force of law. For purposes of this Article IV,
such offsets shall exclude benefits payable to the spouse (or other family
members) which are attributable to the Participant’s service with the Company,
and for which the Company did not make additional contributions.
Normal Retirement Benefits shall be determined assuming the Participant is
eligible to receive Social Security Benefits. If the Participant is not eligible
for Social Security Benefits, or receives Social Security Benefits in a lesser
amount than determined under the Plan, it is the Participant’s responsibility to
provide proof either of ineligibility or the amount of the actual Social
Security Benefit received. Proof must be submitted within 60 days following the
date of retirement.
(C)      100% of the monthly benefits for old age pension (based on a straight
life annuity) which the Participant is entitled to under any formal or informal
private benefit plan established by the Company or Associate Company in any
country for the same period of service, except to the extent that if the
Participant was required to contribute to the program, only 50% of such benefits
will be considered. Notwithstanding the preceding sentence, to the extent the
Participant is entitled to a benefit from the Caterpillar Inc. Retirement Income
Plan (“RIP”) for a period of service during which the Participant also accrued a
benefit under the Plan, the benefit determined under RIP shall be excluded from
the offset described in this paragraph (C); provided, however, that any monthly
benefits paid under the applicable supplement of RIP that reflects the
provisions and benefits of the Solar Turbines Incorporated Retirement Plan on
and after the merger of the Solar Turbines Incorporated Retirement Plan with and
into the RIP effective as of 11:59 PM CST on December 31, 2014 shall be included
in the offset described in this paragraph (C).    
(D)    The actuarial equivalent of any lump sum termination indemnity as a
lifetime monthly income multiplied by a fraction, the numerator of which is
years of participation in this Plan and the denominator of which is the total
years of service used to determine the indemnity benefit. For purposes of this
Section 4.5(D), only lump sum termination indemnities which represent payment of
the Participant’s accrued pension liability shall be included.
1.Notwithstanding anything provision of this Section to the contrary, the
benefit payable hereunder shall be subject to the limitations on retirement
income set forth in final Treasury Regulations issued under Section 415 of the
Code and any other regulations, rulings or other administrative guidance issued
pursuant thereto by the Internal Revenue Service, to the same extent as if such
regulations, rulings and guidance applied to this Plan.
2.Effective January 1, 2020, benefit accruals under the Plan shall cease for all
Participants. No Participant shall accrue any benefits under the Plan for any
period of employment on or after January 1, 2020.
ARTICLE V
DISABILITY PENSION
5.1    Disability Pension. In the event the Participant becomes disabled in
accordance with Section 1.11 when he is an EFSE and a Participant under the
provisions of this Plan, he shall be entitled to a pension calculated in
accordance with Section 4.5 except that:
(A)    Pensionable Earnings shall mean that annual compensation being paid to
the Participant on the date disability commenced, and
1.Credited Service shall be deemed to include the years and months between the
date disability commenced and the Participant’s Normal Retirement Date.





--------------------------------------------------------------------------------




ARTICLE VI
PRERETIREMENT SURVIVOR’S BENEFITS
6.1    Spouse’s and Orphan’s Pension.
(A)    If a Participant dies prior to his commencement of benefits hereunder and
while such Participant is no longer an employee of the Company or Associate
Employer, there shall be paid to his Spouse, a pension equal to 50% of the
pension calculated in accordance with Section 4.4 except that the benefit shall
be reduced by the applicable amount of the spouse’s Social Security Benefit, and
not the amount of the Participant’s Social Security Benefit.
(B)    If a Participant dies prior to his commencement of benefits hereunder and
while such Participant is an employee of the Company or Associate Employer,
there shall be paid to his Spouse, a pension equal to 50% of the pension
calculated pursuant to Section 6.2.
(C)    If a Participant dies prior to his commencement of benefits hereunder and
while such Participant is an employee of the Company or Associate Employer,
there shall be paid to each eligible child (as defined below), a pension equal
to 10% of the amount determined in Section 6.2, such amount shall be doubled to
20% if the spouse of the Participant has predeceased the Participant. For
purposes of this Article VI, an “eligible child” is a child of the Participant
who is the natural, adopted, step-child or a child for whom the Participant has
legal responsibility, who has not yet attained age 19, or age 25 if a full-time
student.
(D)    Any pension being paid to the spouse of a Participant pursuant to this
Section 6.1 shall be paid for the spouse’s lifetime, except that such pension
shall cease in the event of remarriage of such spouse. Any pension being paid to
the eligible child of a Participant pursuant to this Section 6.1 shall cease
when such child is no longer an eligible child.
(E)Notwithstanding the foregoing or anything in this Article VI to the contrary,
the total of all amounts paid pursuant to this Section 6.1 shall not exceed 100%
of the benefit calculated in accordance with Section 6.2.
6.2    Benefit Calculation. For purposes of Section 6.1 above (excluding Section
6.1(A)), the pension amount shall be calculated in accordance with Section 4.5,
except that:
(i)Pensionable Earnings shall mean the annual compensation being paid to the
Participant on the date of death, and
(ii)Credited Service shall be deemed to include the years and months between the
date of death and the Participant’s Normal Retirement Date (had the Participant
lived until his or her Normal Retirement Date).
For purposes of determining the spouse’s and orphan’s benefits described in
Article VI, the benefit determined pursuant to this Section 6.2 shall be reduced
by the applicable amount of the spouse’s or orphan’s Social Security Benefit,
and not the amount of the Participant’s Social Security Benefit.
6.3    Other Death Benefit. If a Participant dies prior to his Normal Retirement
Date and while such Participant is an employee of the Company or Associate
Employer and while such Participant is not married and has no eligible children
(as defined in Section 6.1 above), there shall be paid a lump sum amount



--------------------------------------------------------------------------------




equal to two times the Participant’s annual compensation to such Beneficiary or
Beneficiaries, as the Participant may designate. Such lump sum death benefit
shall be paid as soon as administratively practicable following the death of the
Participant, but in no event more than 60 days following the date of the
Participant’s death.
ARTICLE VII
MAXIMUM BENEFITS
7.1    Maximum Benefits. The maximum pension from all. Company sources may never
exceed 80% of the Pensionable Earnings. The factors to be considered in this
limit are:
(i)
The retirement benefit as calculated in Article IV, V or VI.

(ii)
Other company sponsored plans.

(iii)
Social Security as defined in Section 1.18.

(iv)
Social benefits provided by the Company.

(v)
The monthly equivalent, on an actuarial basis, of any termination indemnity.

7.2    Reemployment. If a retired Participant returns to the employ of the
Company, his monthly Retirement Benefit shall cease for as long as he continues
to be employed. During the period of reemployment, the Employee will participate
in the Plan provided he meets the requirements of Section 2.1.
Upon subsequent retirement, the Participant shall be eligible to recommence a
monthly Retirement Benefit attributable to his Accrued Benefit. However, the
amount payable will be recomputed taking into account such Compensation and
Credited Years of Service as allowed under Article IV, but only to the extent
the Participant was an EFSE during the period of reemployment. Credited Years of
Service shall not include service during the period of retirement prior to
reemployment.
Such recomputed Retirement Benefit shall be reduced by the Actuarial Equivalent
of the value, at the Participant’s subsequent retirement date, of the Accrued
Benefit payments previously received. In no event shall the recomputed
Retirement Benefit, after such Actuarial Equivalent reduction, be less than the
Retirement Benefit to which the Participant was entitled prior to his date of
reemployment.
7.3    No Participant shall be entitled to receive benefits under this Plan
unless he meets the requirements of the Company regarding required participation
in the various Government pension plans in the Participant’s home country and/or
country of assignment, the contributions to such plans are paid directly or
indirectly by the Company.
ARTICLE VIII
MODES OF BENEFIT PAYMENT
8.1    Retirement Benefit. Subject to the other provisions of this Article, a
Participant may elect to have the Retirement Benefits paid under any of the
optional forms of payment described in Section 8.2.
8.2    Optional Modes of Payment. A Participant may elect to receive Retirement
Benefits under any one of the following options:
(A)
Joint and Survivor Annuity:

A reduced rate of Retirement Benefit during his lifetime, with income at 50%,
75% or 100%, whichever the Participant elects, of that reduced rate continuing
to his Beneficiary. The Joint and Survivor Annuity will be the Actuarial
Equivalent of the Retirement Benefit provided under Article IV or V.



--------------------------------------------------------------------------------




(B)
Years Certain and Life Annuity:

A Retirement Benefit which is the Actuarial Equivalent of the Retirement Benefit
provided under Section 4.5, payable for his lifetime, but guaranteed for a
period of ten (10) or twenty (20) years, whichever the Participant elects.
If the Participant dies before expiration of the guaranteed period, the
remaining certain payments shall continue to his Beneficiary, or in the absence
of a surviving Beneficiary, the commuted value of such payments shall be paid to
the Participant’s estate.
If the Beneficiary dies while further payments are due, and after having
received at least one (1) payment, such further payments shall be made to any
person designated by the Participant as an alternate Beneficiary. In the absence
of an alternate surviving Beneficiary, the commuted value of such payments shall
be paid to the estate of the last surviving Beneficiary.
(C)
Lump Sum:

A Participant shall have the option to elect to have the actuarial equivalent of
his Accrued Benefit paid to him in a lump sum.
Such lump sum payment shall satisfy the liability of the Company in full, such
that if the Participant were to be subsequently reemployed by the Company, he
would be treated, for purposes of determining his Credited Years of Service, as
a new Employee.
8.3    Election of Other Options. The following rules and requirements must be
met in order for any of the options described in Section 8.2 to be effective:
(A)    The election must be made on an appropriate form no later than ninety
(90) days prior to the Participant’s Normal Retirement Date or earlier date of
actual retirement.
(B)    The effective date of the option shall be the Participant’s Normal
Retirement Date or earlier date of actual retirement which must be at least
ninety (90) days after the date on which the election is made.
(C)    The name of the Beneficiary and address and relationship to the
Participant must be stated on the form unless a lump sum is elected. The
percentage of the Retirement Benefit to the Participant to be continued to the
Joint Annuitant after the Participant’s death, as well as the Beneficiary’s sex
and date of birth, must also be stated on the election form. Proof of date of
birth, acceptable to the Company, must be submitted within 90 days after the
election is made.
(D)
The consent of the Beneficiary shall not be required for the election of an
option.

(E)    The election of an option may be cancelled or modified, subject to the
same conditions that apply to the election of an option. However, the conditions
for the cancellation or modification of an option may be waived by the Company
if, in its opinion, the waiver of such conditions would have no adverse
actuarial effect. A Participant may not change the Contingent Annuitant under
Section 8.2, paragraph (A), other than by modification of the option in
accordance with the foregoing rules. The election of an option may not be
cancelled or modified subsequent to the Annuity Commencement Date.
ARTICLE IX
DEATH BENEFITS
9.1    Pre-Retirement - A death benefit will be payable. This benefit will be in
accordance with Article VI.



--------------------------------------------------------------------------------




9.2    Post-Retirement - The benefit payable will be determined by the
retirement benefit option selected by the participant at date of retirement.
ARTICLE X
VESTING
10.1    If a Participant’s employment terminates for any reason other than Death
or Disability, he shall have a non-forfeitable right to the Accrued Retirement
Benefit according to the following schedule:


Years of Credited Service
Vested %
less than 5
0
5 or more
100



10.2    A Participant whose employment is terminated for any reason, other than
Death, Disability, prior to the completion of 5 Years of Credited Service shall
cease to be a Participant; his Accrued Retirement Benefit will be cancelled, and
he shall not be entitled to any benefits under the Plan.
10.3    If the Company decides that a Participant is no longer eligible, the
Participant’s Accrued Benefit shall be frozen until he qualifies for a pension
under any provision in Article III.
10.4    Should a Participant resign or be discharged before satisfaction of the
requirements for a pension under Article III, no person shall have any vested
claim to benefits under this Plan except as provided in Section 10.1. Should any
Participant die after becoming eligible for retirement benefits under the Plan,
no person shall have any claim to benefits under this Plan except as provided by
the Participant through the selection of an optional annuity as prescribed by
the Company.
10.5    Any Participant who leaves the employ of the Company and is subsequently
reemployed shall be considered, for purposes of this Plan, as a new Employee
from the date of his reemployment, unless otherwise determined by the Company.
10.6    For the calculation of credited service, all service as a European
Foreign Service Employee or previously known as International Employees or
European Employees shall be counted.
ARTICLE XI
CONTRIBUTIONS
11.1    Employer Contributions. For periods before the effective date of this
amended and restated Plan, this Section is intended to clarify the Plan as in
effect since it was established. Subject to Section 14.1, the Company will
contribute to an insurance contract such amounts as it considers appropriate
based on actuarial calculations to provide the benefits under this Plan. The
Company is under no obligation to make any contributions under the Plan after
the Plan is terminated, whether or not benefits accrued or vested prior to such
date or termination have been fully funded.





--------------------------------------------------------------------------------




ARTICLE XII
ADMINISTRATION OF THE PLAN
12.1    This Plan is administered by the Company.
The Company shall have the power and authority to interpret the provisions of
this Plan and to devise and make effective from time to time such procedures as
may, in its judgment, be advisable and necessary to carry out said provisions.
Whenever, in the Company’s opinion, a person entitled to receive any payment of
a benefit or installment thereof hereunder is under a legal disability or is
incapacitated in any way so as to be unable to manage his or her financial
affairs, the Company may direct payments to such person or to his legal
representative for his benefit, or to apply the payment for the benefit of such
person in such manner as the Company considers advisable. Determination by the
Company as to the interpretation and application of this Plan shall be
conclusive on all parties and its action shall not be subject to any review.
The Company reserves the right to carefully review the situation of each
employee and if necessary, to modify the provisions of this Plan to adapt the
underlying philosophy and objectives to a particular employee or employment
situation.
Nothing contemplated herein shall be inconsistent with any applicable provisions
of Code Section 409A.
ARTICLE XIII
AMENDMENT OR TERMINATION
13.1    Subject to the provisions of this Article XIII, the Company and the
Company’s parent, Caterpillar Inc., each may amend the Plan at any time as
designated by a written instrument duly adopted on behalf of the Company or
Caterpillar Inc., as applicable. However, no amendment or modification shall
make it possible to deprive any Participant of a previous Accrued Vested
Retirement Benefit.
No amendment which becomes effective subsequent to the most recent retirement or
other termination of employment of a Participant, shall in any way affect the
amount or conditions of payment of any benefit to which such Participant is, or
may become, entitled hereunder, except to the extent expressly so provided in
such amendment.
13.2    While the Company and the Company’s parent, Caterpillar Inc., intend to
continue the Plan indefinitely, nevertheless they assume no contractual
obligation as to its continuance and the Company or Caterpillar Inc., each may
terminate the Plan.
However, if for any unforeseen reason the Plan is terminated, the Participant
retains the right to the Accrued Vested Retirement Benefit determined as of the
date of termination.
ARTICLE XIV
GENERAL PROVISIONS
14.1    For periods before the effective date of this amended and restated Plan,
this Section is intended to clarify the Plan as in effect since it was
established. To the extent that the Company acquires or holds designated assets
in connection with its obligation hereunder (including the insurance contract
described in Section 11.1), the Plan at all times shall nonetheless be entirely
unfunded, and the right of a Participant or his Beneficiary to receive benefits
under the Plan shall be an unsecured claim against such assets. All amounts
accrued by Participants hereunder, or designated assets acquired or held by the
Company in connection with its obligation hereunder, shall constitute general
assets of the Company and may be disposed of by the Company at such time and for
such purposes as it may deem appropriate. The Company will make contributions to
an insurance contract pursuant to Section 11.1, but any assets thereof shall be
available to pay the claims of the Company’s general creditors in the event of
the Company’s insolvency.



--------------------------------------------------------------------------------




14.2    This Plan shall not be deemed to constitute a contract between the
Company and any Employee or other person whether or not in the employ of the
Company, nor shall anything herein contained be deemed to give any Employee or
other person, whether or not in the employ of the Company, any right to be
retained in the employ of the Company, or to interfere with the right of the
Company to discharge any Employee at any time and to treat him without regard to
the effect which such treatment might have upon him as Participant of the Plan.
14.3    Except as may otherwise be provided by law, no distribution or payment
under the Plan to any Participant or Beneficiary shall be subject in any manner
to anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge, whether voluntary or involuntary, and any attempt to so anticipate,
alienate, sell, transfer, assign, pledge, encumber or charge the same shall be
void; nor shall any such distribution or payment be in any way liable for or
subject to the debts, contracts, liabilities, engagements or torts of any person
entitled to such distribution or payment, voluntarily or involuntarily.
The Company, in its discretion, may hold, or cause to be held or applied, such
distribution or payment or any part thereof to or for the benefit of such
Participant or Beneficiary, in such manner as the Company shall direct.
14.4    If the Company determines that any person entitled to payments under the
Plan is an infant, or incompetent by reason of physical or mental disability, it
may cause all payments thereafter becoming due to such person to be made to any
other person for the benefit of the person entitled to payment, without
responsibility to follow applications of amounts so paid.
14.5    Subject to Section 14.1, the insurance contract and other designated
assets acquired and held by the Company in connection with its obligation
hereunder shall be the sole source of benefits under this Plan, and each
Employee, Participant, Beneficiary, or any other person who shall claim the
right to any payment or benefit under this Plan shall be entitled to look only
to the insurance contract and such assets for payment of benefits. The Company
shall have no further liability to make or continue from its own funds the
payment of any benefit under the Plan.
14.6    If it is determined that the benefits under the Plan should be have been
paid or should have been paid in a lesser amount, written notice thereof shall
be given to the recipient of such benefits (or his legal representative) and he
shall repay the amount of overpayment to the Company. If he fails to repay such
amount of overpayment promptly, the Company shall arrange to recover for the
Plan the amount of the overpayment by making an appropriate deduction or
deductions from any future benefit payment or payments payable to that person
(or his survivor or beneficiary) under the Plan or from any other benefit plan
of the Company.
14.7    Domestic Relations Orders. Notwithstanding any provision of the Plan to
the contrary, and to the extent permitted by law, the amounts payable pursuant
to the Plan may be assigned or alienated pursuant to a “Domestic Relations
Order” (as such term is defined in Section 414(p)(1)(B) of the Code), subject to
such uniform rules and procedures as may be adopted by the Plan administrator
from time to time.
14.8
Special Rules for Participants With Same-Sex Domestic Partners.

(A)    Generally. Except as specified under this Section 14.8 or as prohibited
by applicable law, to the extent the Plan provides for any benefit, right,
feature, restriction, or obligation relating to, or upon, a Participant’s
“spouse”, “Beneficiary”, “survivor”, or “surviving spouse” (or any individual
having a similar relationship to the Participant), the Plan administrator shall
also apply such benefit, right, feature, restriction, or obligation to a
Participant’s “same-sex domestic partner” (as defined in (B) below) in a uniform
and non-discriminatory manner that is similar to how an opposite-gender spouse
would be treated under the Plan.


(B)    Definition of “Same-Sex Domestic Partner”. For purposes of this Section
14.8, the term “same-sex domestic partner” means the sole, same-sex person who
is in a civil union, domestic partnership, or legal relationship similar
thereto, with the Participant as recognized under the laws of the federal
government or a state government of the United States of America, including its
territories and possessions and the District of Columbia (or, with respect to
any other country, legally recognized by the equivalent government(s) thereof).
The Plan shall continue to treat such relationship as a same-sex domestic



--------------------------------------------------------------------------------




partnership, regardless of whether the Participant and his same-sex domestic
partner remain in the jurisdiction where the relationship was legally entered
into. In the event more than one person meets this definition for a given
Participant, then the “same-sex domestic partner” shall be the person who first
met the criteria in this definition. Notwithstanding anything herein to the
contrary, if a Participant has a spouse recognized for purposes of federal law,
no person will qualify as the Participant’s same-sex domestic partner unless
such Participant’s marriage to such spouse is first lawfully dissolved. Except
with respect to determining the length of time the same-sex domestic partner has
satisfied the definition of same-sex domestic partner under the Plan, a
Participant shall be considered to have a same-sex domestic partner only with
respect to periods beginning on or after January 1, 2013, regardless of when
such same-sex partnership was created.


(C)    Domestic Relations Orders. Only a spouse recognized for purposes of
federal law or another “alternate payee” (as defined under Section 414(p) of the
Code) may enforce a domestic relations order against the Plan or a Participant’s
interests hereunder pursuant to Section 14.7.”


14.9    Determination of “spouse”. The term “spouse” means the person who is a
Participant’s spouse for federal tax purposes pursuant to applicable Internal
Revenue Service guidance; provided, however, that effective on and after June
26, 2013, the term spouse shall include a lawful same-sex spouse recognized by a
state or other jurisdiction in which the ceremony establishing the marital
relationship was performed - even if the Participant and spouse now reside in a
state or other jurisdiction that does not recognize same-sex marriage. To the
extent provided in any domestic relations order applicable to benefits payable
under this Plan, a Participant’s former spouse may be treated as the surviving
spouse for purposes of this Plan.

